qwhuqdo cid 5hyhqxh cid 6huylfh index no number release date re tax_year ’hsduwphqw cid ri cid wkh cid 7uhdvxu dvklqjwrq cid cid ’ cid cid cid cid cid cid 3huvrq cid wr cid rqwdfw cid 7hohskrqh cid 1xpehu 5hihu cid 5hso cid wr cid plr-115469-98 ’dwh cid date a country b town c date d dear this is in response to your letter dated date requesting a ruling under sec_877 of the internal_revenue_code_of_1986 code that a’s termination of long-term u s residence did not have for one of its principal purposes the avoidance of u s taxes under subtitle a or subtitle b of the code the information submitted for consideration is substantially as set forth below the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by penalty of perjury statements executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination a a long-term_resident of the united_states within the meaning of sec_877 was born in country b a first came to the united_states to work as an employee for a manufacturer located in town c prior to moving to the u s a worked for the majority owner of the manufacturer for years when the owner decided to move to the u s to carry on the business in the united_states he asked a to accompany him a has had an alien registration card since the owner has told a that due to ill health he wishes to retire from the business and return to country b until he came to the u s a had spent his entire life in country b his wife and all three of his children are citizens of country b and plr-115469-98 his two older children live in country b a’s parents are citizens of country b a’s wife is a resident of the u s and intends to repatriate along with her husband a plans to relinquish his u s lawful permanent resident status expatriated on date d by returning his green card to a u s consulate in country b on the date of a's expatriation his net_worth will exceed dollar_figure and his average annual tax_liability for the five-year period prior to expatriation will exceed dollar_figure sec_877 generally provides that a citizen who loses u s citizenship or a u s long-term_resident who ceases to be taxed as a lawful permanent resident individuals who expatriate within the 10-year period immediately preceding the close of the taxable_year will be taxed on u s source income as modified by sec_877 for such taxable_year unless such loss did not have for one of its principal purposes the avoidance of u s taxes sec_2107 and sec_2501 provide special estate and gift_tax regimes respectively for individuals who expatriate with a principal purpose to avoid u s taxes a former citizen or former long term-resident will be treated as having expatriated with a principal purpose to avoid u s taxes for purposes of sec_877 sec_2107 and sec_2501 if the individual's average income_tax_liability or the individual's net_worth on the date of expatriation exceed certain thresholds see sec_877 sec_2107 and sec_2501 a former u s citizen whose net_worth or average tax_liability exceeds these thresholds however will not be presumed to have a principal purpose of tax_avoidance if that former citizen is described within certain statutory categories and submits a request for a ruling within one year of the date of loss of u s citizenship for the secretary's determination as to whether such loss had for one of its principal purposes the avoidance of u s taxes see sec_877 sec_2107 and sec_2501 under notice_98_34 1998_27_irb_40 modifying notice_97_19 1997_1_cb_394 a former long-term_resident whose net_worth or average tax_liability exceeds the applicable thresholds will not be presumed to have a principal purpose of tax_avoidance if that former resident is described within certain categories and submits a complete and good_faith request for a ruling as to whether such loss had for one of its principal purposes the avoidance of u s taxes notice_98_34 requires that certain information be submitted with a request for a ruling that an individual's expatriation did not have for one of its principal purposes the avoidance of u s taxes a is eligible to request a ruling pursuant to notice_98_34 because he is described in three categories of individuals eligible to submit ruling requests first on the date of a's expatriation a was and continues to be a resident fully liable to income_tax in country b plr-115469-98 the country where a was born second a is also eligible to submit a request because his spouse was born in country b third a is also eligible to submit a request because his parents were born in country b a submitted all the information required by notice_98_34 including any additional information requested by the service after review of the submission accordingly based solely on the information and representations submitted it is held that a has made a complete and full faith submission in accordance with sec_877 and notice_97_19 as modified by notice_98_34 it is further held that a will not be treated under sec_877 as having as one of his principal purposes for expatriating the avoidance of u s taxes because the information submitted clearly establish the lack of a principal purpose to avoid tax under subtitle a or subtitle b of the code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to a’s u s tax_liability for the taxable years prior to expatriation or his united_states tax_liability for periods after his loss of permanent resident status under sections of the code other than sec_877 sec_2107 and sec_2501 a copy of this letter must be attached to a’s u s income_tax return for the year in which a obtained the ruling whether or not a is otherwise required to file a return this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to a sincerely yours w edward williams senior technical reviewer branch office of the associate chief_counsel international cc assistant_commissioner international chief international district operations
